Earl Warren: Number 24, B. Elton Cox, Appellant, versus Louisiana. Mr. Rachlin.
Carl Rachlin: Mr. Chief Justice, and may it please the Court. We appeal from two convictions in Number 24 and one in Number 49. However, we have submitted consolidated -- a consolidated brief in those three situations. In 24, we appeal from a -- in affirmance of a conviction pursuant to Louisiana Revised Statute 14.100.1 obstructing the sidewalks and -- for which Cox received a sentence of five months, $500 or an additional five months in lieu thereof. In addition, we appeal under 14.103.1 for breach of the peace for which Cox received four months, $200 or an additional four months. Both 24 and 49 arise from a single incident, a single demonstration which I will attempt to describe in a moment, and the same facts are available to all three convictions. Other aspects of this very same case have previously been before this Court. In Clem -- excuse me, in Clemmons against CORE, where this Court denied certiorari, 375 U.S. 992, the same factual basis was involved precisely except there was another issue and this Court has previously denied cert -- but the facts apply precisely to this case.
Speaker: That was (Inaudible)?
Carl Rachlin: No, that was Moore against Louisiana Your Honor, which the facts there would -- took place a short while before the events about -- of which I'm about to describe. However, Clemmons against CORE, it is exactly the same facts, nothing different whatsoever. We appealed and this Court noted probable cause. On December 14th, 1961, 23 youngsters were arrested for peaceful picketing in downtown Baton Rouge. The purpose of that picketing was to protest against the discrimination of Negroes and the segregation of Negroes. On December 15th, Southern University students, and Southern University is a few miles outside of the City of Baton Rouge, began a -- to hold a demonstration and decided to make a protest against the arrest of these 23 and to protest the segregation and discrimination that existed in Baton Rouge at the time by coming in to Baton Rouge to point out their protest, and by various means some on foot, some by auto, some by bus. They arrived a couple of blocks from the scene of the incidence which we are concerned with here. And approx -- at some point shortly or about noon time of that day, they were met by the Chief of Police, Mr. Wingate White, and by the Sheriff, Mr. Clemmons of Clemmons against CORE and by the mayor and one or two others. Mr. Cox at this point, the appellant here, met these honored gentlemen and they discussed the event that was about to take place. And Cox advised them they were going to have some songs, some prayers and he would make a short speech. He was directed to hold his demonstration on the west side of the street, approximately 103 feet from the courthouse and on the opposite side of the sidewalk from -- adjourned the courthouse. And this meeting then went on. Pursuant to his instructions by the Chief of Police and the Sheriff to meet on the west side, that is the side away from the Court. At this very moment of course, the 2000 people approximately, were visible to the police and to the Sheriff and to the mayor and everybody knew it was approximately noon time. So the question of the time, the place and the numbers were known to everybody and in a sense a contract, if you will permit me to use the word.
Byron R. White: Do you think that the meeting with the Sheriff about how long they'd be permitted there?
Carl Rachlin: Yes, it was agreed it will be a short meeting.
Byron R. White: Well --
Carl Rachlin: Some -- this -- there were some dispute in the facts whether it was going to last seven minutes or whether it was going to last about 17 or 19 minutes but the --
Byron R. White: Well, what was the reference?
Carl Rachlin: We have reference to it in our brief Your Honor.
Byron R. White: There's a dispute as to that?
Carl Rachlin: There is a -- that is a disputed fact but not at all referred to in the trial -- in the opinion of the trial court one way or the other. And if you -- if I will indicate in a moment that that had aptly nothing to do with the termination of the meeting whatsoever. As a matter of fact --
Byron R. White: Well, am I wrong, I thought the State's position was that -- they told they could have seven minutes and when that -- the Sheriff, when the -- he told them to move but he told them first, the seven minutes had run out, is that wrong?
Carl Rachlin: Your Honor that it -- the State -- that is partly correct. The state's position is that Cox had agreed to a seven-minute meeting.
Byron R. White: That's correct.
Carl Rachlin: There as we say, that the facts in the record do not bear that out, that the trial judge makes no reference to these seven minutes whatsoever. As a matter of fact, if you'll permit me sir, when Cox made his speech and taking the liberty of a minister and I don't doubt he spoke perhaps a little longer and we lawyers perhaps shouldn't complain about the use of speech by a minister. But nevertheless, Cox spoke and there was no problem. And I now read from page 354 of the record before us, when Cox said, and then he came to a point, “It's now noon time, you must be hungry, why don't you go sit down and demand to be fed”, referring to the restaurants in downtown Baton Rouge. It must be kept in mind Your Honor that four days before, Garner was decided by this Court. And Garner was a Baton Rouge case. And as a matter of fact, some of the very attorneys who appeared in Garner appear in the very case before us. Now at that point, and I now quote precisely from the Sheriff's testimony, I'd -- I have a few and you recall there was -- at the moment Cox said, “Let's go have lunch”, the Sheriff Clemmons says, “I grabbed a power microphone. I didn't grab -- Sergeant Ryprech was standing by and I took this power microphone and I said, "Now, you have been allowed to demonstrate. Up until now, your demonstration has been more or less peaceful, but what you are doing now is a direct violation of the law. A disturbance of the peace and has -- it has got to be broken up immediately.” It was -- and this testimony is confirmed by Chief Justice White -- excuse me sir, by the Police Chief White who, it says precisely the same thing on this point. There is -- in other words, there is actually no doubt that the moment the meeting was broken up was the moment that Cox said, “Let's have lunch” referring to presumably attempt to be fed at the various restaurants in downtown Baton Rouge. At this point, the Sheriff comes forward, he makes a statement. We have another conflict of testimony in which it is claimed that Cox has said, “Don't move” after the Sheriff has said “break up the meeting”. I might add parenthetically, when the Sheriff said, “move on” it is hard to understand, and I don't mean to criticize from this point of view, but nevertheless looking back at it when you have 2000 people packed on a sidewalk, ten feet wide, by approximately 200 feet long and you say, “move on” with a crowd of perhaps -- people interested -- spectators across the street, they're little difficult to understand what move on means. And move on might have created more chaos than if the Sheriff had said, for example, “Move on to the south, move on to the north, everybody out of the square.” He says, “move on” and never says which direction to go. And we could've had real chaos if the order in fact was obeyed. Well, whether Cox or did or did not say, “don't move”, three witnesses heard him say some variation of that and five witnesses heard him say actually nothing on the subject whatsoever. And the trial court makes no mention of this whatsoever, within approximately 40 seconds to a minute, the time very slightly from witness to witness, off go the teargas and then other chaos was created unnaturally. But in any event, Cox is not arrested that day. He's arrested the next day. The why, this was never been satisfactorily explained. He was arrested the next day for the three crimes of which I have mentioned. At -- in any event, I would like to be -- its interesting to note, it is interesting to note that in the justices -- in the trial court judge's opinion below, he cites as his reason for deciding the case this way, and I read from page 10 (a) of the appendix, the very bottom of the page. It must be recognized to be inherently dangerous and a breach of a peace to bring 1500 people, colored people, down in the predominantly white business district in the City of Baton Rouge and congregate across the street from the courthouse and sing songs as described to me by the defendant as the CORE national anthem carrying lines such as “both black and white together” and to urge those 1500 people to descend upon our lunch counters and sit there until they are served.
William J. Brennan, Jr.: I'm sorry. I don't seem to have it Mr. Rachlin.
Carl Rachlin: At page 10 (a) of the appendix.
William J. Brennan, Jr.: Well, there's a lot of a --
Carl Rachlin: Oh, to the -- to our consolidated brief, Your Honor, we --
William J. Brennan, Jr.: Oh.
Carl Rachlin: Consolidated brief has an appendix attached to it.
William J. Brennan, Jr.: Thank you.
Carl Rachlin: In page 10 (a) at the back of the appendix, after the blue page.
William J. Brennan, Jr.: Yes.
Carl Rachlin: The very -- I was reading from the last nine or ten lines, and the very last thought expressed by Judge Blanche, that has to be an inherent breach of the peace and our statute 14.103.1 has made it so. Now when we get to the Supreme Court of Louisiana, for some very interesting reason not explicable, even though Judge Blanche made no particular findings of fact, except as they are informally set forth in his oral opinion at -- in the appendix here, the Supreme Court of Louisiana suddenly picks and chooses from amongst facts that apparently pleased it and found a complete different juxtaposition of the events that transpired instead of the Sheriff intervening at the point Cox said, “Let's eat”. I read from 19 -- the top of 19 (a) in -- oh, on the very last line of 18 (a), “He admonished the multitude of demonstrators to remain peaceful and generally build them up emotionally for further sit-in demonstrations which he instructed them to conduct at lunch counters in the business district of the city upon leaving the scene”. Reading the next paragraph one would never get the under -- get the fact that at this point the Sheriff did intervene and said, “break up the meeting”, because the judge, Judge Summers then talks about other events transpiring before the Sheriff intervened. Now where the judge finds this as a fact, I don't think anywhere in the record this is born out. But in any event under the cases decided so often by this Court and most recently in Edwards, this Court has the authority and the right to reexamine the facts in any particular -- in a particular (Inaudible) First Amendment case. Now at every point along the way --
William J. Brennan, Jr.: Is there a transcript to the file record herein?
Carl Rachlin: The transcript that we have appealed in forma pauperis and there is a single transcript of the record.
William J. Brennan, Jr.: A typed transcript?
Carl Rachlin: A typed transcript and on file with the clerk of this Court.
William J. Brennan, Jr.: What you're asking us then to study that, right?
Carl Rachlin: I'm asking Your Honor to read and study, yes Your Honor. But we hope that in our appendix that we have included all the important papers. For it -- for that very reason we did put them in the appendix, the judge -- the various judges' opinions --
William J. Brennan, Jr.: Well that (Voice Overlap) --
Carl Rachlin: -- and motions to quash all --
William J. Brennan, Jr.: (Inaudible) excerpted portions anywhere of the trial record?
Carl Rachlin: Only with regard to the issue of the segregated courtroom which --
William J. Brennan, Jr.: Well, how are going to do what you ask us to do without reading the original?
Carl Rachlin: Well, the original is here before the Court except that we have not had it printed up.
Carl Rachlin: Yes, Mr. Justice?
Byron R. White: Are you reading -- is this a -- in your appendix, are you reading from a Supreme Court's opinion that -- that's in -- what page is that in, 24 or 49?
Carl Rachlin: That's 24 Your Honor.
Byron R. White: How about the opinion in the other case?
Carl Rachlin: That is a little further on and in the record and in the appendix. And that begins on page 28 (a) of the appendix, the opinion is by another judge, Judge Carney who was the Chief Justice.
Byron R. White: Well, that same Judge -- on page 37 (a) the -- that District Judge said the Sheriff, something that serious that (Inaudible) the situation. That means, he allowed the people who are in the demonstration to “move on”. Cox on the -- however, Cox openly defied this command then continued the firing and frenzied demonstration because they were still being joined by 23 people in the front -- who were in the building despite a second admonition by the Sheriff. Now does the record support that thing?
Carl Rachlin: No Your Honor, as a matter of fact, may I read from page 364 of the record.
Byron R. White: You mean there's a difference?
Carl Rachlin: This is completely --
Byron R. White: There had been --
Carl Rachlin: -- out of the whole colloq, and I will read precisely what the Sheriff said on that point. I had no objection to his being there --
Byron R. White: Oh, but that -- that may not be the whole record what the Sheriff said that -- I mean, is there any support in the record for this statement?
Carl Rachlin: To the best of my knowledge there's absolutely no support in the record that Cox continued the speech one second after the Sheriff intervened. And what was objectionable question, answer, “The inflammatory manner in which he addressed that crowd and told them to go on uptown. Go to -- for a place to sit down for one hour”. The -- this is the point the speech became objectionable to the Sheriff and he said this took place at the end of Cox's speech. That point is made again by Chief -- Police Chief White at page 376 of the record. “At what point did it become disorderly, sir?” “At the conclusion of Cox's speech”, that's when he made the reference to going down to the lunch counters. So not only does the Sheriff say that but the Chief of Police say precisely the same thing. And they were the two closest people to Cox at that moment.
William J. Brennan, Jr.: You say earlier Mr. Rachlin that there's just one trial record for all three convictions?
Carl Rachlin: That is correct Your Honor.
William J. Brennan, Jr.: I see.
Carl Rachlin: As a matter of fact the District Attorney made a motion at the opening of the trial to consolidate the trials of all the cases and that motion was exceeded to and only one record was taken for all cases.
Hugo L. Black: Are you citing this to point out an error as to the time he consummated the statement or an error as to saying that he made the statement?
Carl Rachlin: Both Your Honor, both, because we say there was -- first of all the juxtaposition of time is completely put out of order by the judge's opinion.
Hugo L. Black: Well, would that make any difference?
Carl Rachlin: It would because if the interruption to the speech takes place when Cox was making a peaceful statement urging them, the people present, to exercise a right or at least attempt to exercise a right granted by this Court under Garner, and that is the motivating --
Hugo L. Black: What were --
Carl Rachlin: -- factor for the Sheriff --
Hugo L. Black: What right do you say this Court granted under Garner, I don't --
Carl Rachlin: To have it -- to -- I say that this Court certainly permitted or reversed the conviction in which there was no evidence that a sit-in demonstrator committed any illegal act beyond the fact of sitting quietly inside a restaurant. That --
Hugo L. Black: Well, but --
Carl Rachlin: -- showed no evidence --
Hugo L. Black: But do you say that this Court held in Garner that he had a constitutional right to do that?
Carl Rachlin: Not in Garner, no.
Hugo L. Black: Did the state tried to prohibit it?
Carl Rachlin: No, I -- all I say to that, he was -- if -- he was asking the people in a sense to re (Inaudible) -- to reinstate or reinstitute the same precise fact pattern that existed in Garner in the hopes that that they would therefore be allowed to indicate their desire to be served.
Hugo L. Black: I don't still -- is your argument here -- what we -- submit here based on the premise that a state is without power to prohibit people from sitting in, in a store if the storeowner doesn't want them to be in?
Carl Rachlin: I'm not -- that is an issue in this case at all Your Honor. I don't --
Hugo L. Black: That's not an -- that's -- I didn't think it was but (Voice Overlap) --
Carl Rachlin: No, not at all. All I'm saying is he made a perfectly peaceful statement which offended the Sheriff. And that's what -- not that Cox did anything or said anything which was wrong or violated any of the principles of any of the cases previously decided by this Court. The Sheriff interrupted not because Cox took too long or there was any serious problem, he interrupted because he didn't like what Cox said at that given moment.
Hugo L. Black: Suppose Cox had said to the crowd of 2000, “I want you to go down immediately and sit-in for two hours in a number of stores”, would you say that was or was not constitutionally protected on his part?
Carl Rachlin: Well, fortunately I can answer that question in -- academically since that isn't the facts in this case. Well speaking for myself Your Honor, if the people behaved in a peaceful manner, what the -- and caused no other disturbance other than they are sitting there quietly and do not do any -- commit any violence against the property other than by sitting there, for as far as I'm concerned, that should be a constitutional protected right. But I know that court has not -- this Court has not yet said that. I hope someday it will.
Hugo L. Black: You are not basing this defense on that ground?
Carl Rachlin: Not at all, not at all. We're saying he said something absolutely peaceful and he should not have been interrupted. And the order of the police was illegal even if Cox said, “don't move”, which we dispute. Even if Cox said, “don't you -- don't move”, this was an illegal order and I think as citizens, we have an obligation to refuse to obey an obviously illegal and discriminatory order issued by the police. I think --
Hugo L. Black: Is that based on the premise that the city is without power and the state is without power to bar 2000 people from being next to the courthouse if it does so by law?
Carl Rachlin: Your Honor in this case the state permitted this demonstration in front of the --
Hugo L. Black: It's not the -- it's not based on that.
Carl Rachlin: We don't have an Edwards situation.
Hugo L. Black: -- it's not based on this principle.
Carl Rachlin: No, because if there had been a regulatory reasonable statute or regulatory reasonable regulations, we could have a different situation. But there is an absolute prohibitory statute combined with an agreement by the police to permit this activity. And we say the interruption was an unconstitutional interruption because of the reason that the facts show. In any event, I -- in the short time left to me, I wish to point out that the Supreme Court of Louisiana has interpreted the breach of this peace statute in a way which completely violates the interpretation by this Court in the Terminiello case. Now most people confuse Terminiello as being a case going on the question of what the man said and who said what to whom. I think it is quite clear that the question went on the trial -- on the charge of the jury and the affirmance by the Illinois Court solely on the question of how Illinois interpreted its own breach of the peace statute. Now this Court, Louisiana Supreme Court said, and I quote from it's opinion below on page 23 (a) of the appendix, “To disturb the peace in Louisiana means to agitate, to arouse from a state of repose, to molest, to interrupt, to hinder, to disquiet”. And that we urge upon this Court that that type of interpretation of its own statute completely violates the concepts decided by this Court --
William J. Brennan, Jr.: Sorry Mr. Rachlin, am I -- are we still looking at this consolidated brief?
Carl Rachlin: Yes, Your Honor.
William J. Brennan, Jr.: I don't find it --
Carl Rachlin: Page 23 (a) in the appendix at the very back --
William J. Brennan, Jr.: I'm looking at that but where is it?
Carl Rachlin: About eight lines from the bottom. “To disturb the peace in Louisiana means, to agitate --"
William J. Brennan, Jr.: Oh, I see, yes, thank you.
Carl Rachlin: I would just like to add briefly our concern about the issue of a segregated courtroom. A motion was made at the trial to desegregate the court. The motion was denied. We urge that in a case of this kind where a defendant is himself involved in a situation where he has asked for desegregation of facilities to be tried in a desegregated courtroom where the judge who issues an opinion such as we have read on 10 (a) of the appendix indicates a built -- such a built-in prejudice that it is impossible to have a fair trial. And we say that is to segregate a courtroom is itself a violation of due process. I hope to reserve a few minutes for rebuttal.
Earl Warren: You may. Mr. Roy.
Ralph L. Roy: Mr. Chief Justice, and may it please the Court. The trial court in these two cases in the Supreme Court is indicated by opposing counsel interprets this record factually different from his interpretation. The record as, I interpret it and as incidentally the State Supreme Court interprets it and so does the trial judge, is substantially that 23 Negro students from Southern University which is located about five miles north of the City of Baton Rouge had been arrested on charges that I think they were trespassing charges. The following day, well that following evening, that same evening, appellant got together with some CORE members from Southern University and held a meeting and decided to come downtown Baton Rouge the following day in order to “protest the illegal arrest of these 23 students on the previous day”. And they came into Baton Rouge by bus, by car and by marching from all directions. Some witnesses said they thought there were about 1500 and others said 3800, there were approximately 2000.
Speaker: Mr. Roy, does the record (Inaudible)?
Ralph L. Roy: No sir, Your Honor, but there is a state law and there may be a city ordinance but it's not involved in this case. But I'm not aware if any there is. But there is a state law against obstructing the normal use of a sidewalk or a street.
Speaker: By a crowd?
Ralph L. Roy: By a crowd, yes sir, and --
Speaker: (Inaudible)
Ralph L. Roy: Arrangements are usually made if -- depending on the size of the demonstration of course. Arrangements made with the officials and their cooperation is not only required but it's needed where you have such a large crowd.
Speaker: (Inaudible)
Ralph L. Roy: Yes, there was radio announcement to the fact that these people intended to come downtown and intended to demonstrate. There was no request or either permission or cooperation on the part of the officials. And as I said, they came down and congregated as the -- at the whole state capital which its grounds which is located about two blocks from the courthouse where these 23 prisoners who were incarcerated the day before were housed. The parish jail being -- atop the parish courthouse, and although there is space to hold a meeting or a demonstration on the whole state capital grounds, they marched over the two blocks to the immediate west side of the courthouse.
William J. Brennan, Jr.: Well, was that a violation of anything?
Ralph L. Roy: That was a -- the state contends a violation of the law relative to crowding and congregating and thereby willfully --
William J. Brennan, Jr.: (Inaudible)
Ralph L. Roy: -- obstructing the normal use of a sidewalk.
William J. Brennan, Jr.: Even though, well perhaps (Voice Overlap) --
Ralph L. Roy: Well, I was --
William J. Brennan, Jr.: I understood that Mr. Rachlin told us that the record showed that march was authorized by the appropriate municipal officials.
Ralph L. Roy: Well, it developed factually this way as -- of course the information was on the radio as I said and one of the officials approached the crowd and inquired as to who their leader was and the appellant of that was designated as the leader and he talked to the police officers. Also, asked him what his purpose was and he said, whereas to the effect, he had come down to protest the illegal arrest of these people, and the officer told him in effect, and I think the record will show this that this was a matter for the courts, and he said he was going to demonstrate anyway. He was downtown with his crowd. So the officer said he -- he then told him, “Well, how long is it going to take?” And he said, “About seven minutes”. And he told him, “Well, alright, go ahead”.
William J. Brennan, Jr.: Well, doesn't that suggest then that at least that much that is the actual conduct of the meeting for some limited period of time was authorized?
Ralph L. Roy: Well, Your Honor, I don't consider that as permission. It was more of a tolerance, but I'll concede it because I don't think it's of any importance.
William J. Brennan, Jr.: I suppose the issue was, in this case, arise out of the events at the end of the seven minutes --
Ralph L. Roy: That's correct.
William J. Brennan, Jr.: -- whatever that interval was.
Ralph L. Roy: That's correct sir.
William J. Brennan, Jr.: Not after anything up to that?
Ralph L. Roy: And also, I might add also, testified that he was rather apprehensive about refusing to let him go any farther. He was in hopes that they would do what the fellow claimed he would do and then disperse. And that's why he did what he did for the --
William J. Brennan, Jr.: Yes.
Ralph L. Roy: -- best interest of the community in his testimony. They went on down across the street from the courthouse and as previously stated, completely blocked the sidewalk. And the officers, there were some 80 officers across the street and some white people congregated, they sang a few songs, pledged allegiance to the flag and appellant made a short talk. Toward the end, telling these people to go to the white lunch counters that some of them didn't serve Negroes but that -- to stay in there. If they were refused to stay in there and stay an hour if necessary until you're served. Well about that time, the 23 who had been incarcerated up in the jail and who about a hundred feet, I would imagine, from where the demonstrators were, started yelling and screaming and beating on the jail walls. And responding in return was had by the 2000 people downstairs and quite a commotion developed, plenty of noise, no physical violence, but plenty of noise. And the Sheriff then informed appellant that this thing is getting out of hand, you better disperse. And he did tell him twice, the record will show this, and some of the evidence says that the appellant told his members, “Don't move”, and in any event when this thing as the Sheriff said got to ripe for the riot and you could feel the tenseness in the atmosphere that the (Inaudible) used to disperse the crowd.
Speaker: The what, what did you say?
Ralph L. Roy: Teargas bombs.
Speaker: How many police were there at the scene at this time?
Ralph L. Roy: Between 75 and 80, I understand.
Hugo L. Black: Which one of the two statutes that you put out on page 7 in your brief was he convicted a violation, or was it both?
Ralph L. Roy: He was convicted of violating three. We -- we're only concerned with two at this moment, R.S. 14.100.1 and 100.3, one of them deals with the willfully obstructing the normal use of a sidewalk and --
Hugo L. Black: For the 100.3 do you quote it, disturbing the peace by crowding congregating with others. Is that one of the two which he's convicted?
Ralph L. Roy: Yes sir.
Hugo L. Black: And you're standing on that one?
Ralph L. Roy: Yes sir.
Hugo L. Black: What was the actual disturbance do you think -- you claim (Inaudible) under that statute?
Ralph L. Roy: Well, I don't think that statute requires a --
Hugo L. Black: Says, disturbing the peace by crowding or congregating with others with the intent to provoke a breach of the peace under circumstances such for the breach of the peace may be occasioned on public streets or public sidewalk and who fails or refuses to disperse and move on in order to do so by any law enforcement officer.
Ralph L. Roy: Yes sir, well he certainly congregated with others there and the sidewalk was completely blocked.
Hugo L. Black: (Inaudible)
Ralph L. Roy: And the statute does not require an absolute disturbance.
Hugo L. Black: But are you relying on the part, is this an essential part of it, you fail or refuse it to disperse and move on in order to do so?
Ralph L. Roy: Yes, and that's as part --
Hugo L. Black: That's an essential?
Ralph L. Roy: Yes, as part of the statute.
Hugo L. Black: That seems to me rather to be keen here aside from any constitutional purposes.
Ralph L. Roy: Yes.
Hugo L. Black: Was the charge you convicted him of, under this Section that he failed to move on in order to do so?
Ralph L. Roy: Yes sir, that's part of the -- in the statute they'd found.
Hugo L. Black: And it is the failure to move on and not what he said?
Ralph L. Roy: That's correct. We're not --
Hugo L. Black: So are you claiming that he could be convicted for what he said --
Ralph L. Roy: No sir.
Hugo L. Black: -- alone?
Ralph L. Roy: Not alone. Of course we are claiming also that the statement to the fact and this was of course prior to the Civil Rights Act, but the statements to the fact to go to the feeding places where they won't serve you and if they refused to stay there was not a lawful statement. It was --
Hugo L. Black: Not a lawful what?
Ralph L. Roy: It was encouraging people to --
Hugo L. Black: He's convicted under one of the statute for saying that to them, for saying that alone?
Ralph L. Roy: No sir, he's not.
Speaker: Mr. Roy, in answer to Justice Black, as I look at page 10 (a) of the appendix, isn't it quite clear that the trial court convicted the defendant precisely to what he said, did the trial court made that very clear?
Ralph L. Roy: Yes I think the trial judge did that. I think he --
Speaker: That's the basis of the conviction.
Ralph L. Roy: I think that's right.
Speaker: From that statement.
Ralph L. Roy: I think that statement -- from that statement, the trial court found the intent to commit a breach of the peace.
Speaker: I understand --
Ralph L. Roy: Found that --
Speaker: What the -- that's the moving on (Voice Overlap) --
Ralph L. Roy: That's --
Speaker: (Inaudible) say more than that.
Ralph L. Roy: Well, I think --
Speaker: From the statement itself?
Ralph L. Roy: From the statement, and I think of course -- as I said, I think that's only one of the elements, one of the ingredients of this offense. You have to have an obstructing of the sidewalk, congregating rather. Another essential element is that there has to be an intent to commit a breach of the peace or where one might be occasioned. And then thirdly of course there has to be this refusal to disperse when ordered to do so.
Speaker: Well, that's what I don't find. If you look at the -- throughout the constitution, you don't find any reference made to dispersing, perhaps there'd be more --
Ralph L. Roy: I understand-
Speaker: I find all the other (Inaudible) --
Ralph L. Roy: Well --
Speaker: -- there's no reference to the subject convicting him to the offense.
Ralph L. Roy: Yes. Well, Your Honor I don't know whether this was -- I imagined it was an oversight, but I assure you that the record will amply support that one particular ingredient. That is that this appellant was ordered to disperse.
William J. Brennan, Jr.: And then he didn't?
Ralph L. Roy: And that he did not.
Hugo L. Black: What kind of court was it?
Ralph L. Roy: This was a District Court which is --
Hugo L. Black: This is the court --
Ralph L. Roy: -- of general juris --
Hugo L. Black: This requires to make the findings of fact?
Ralph L. Roy: No sir.
Hugo L. Black: Like a jury verdict, plea of the guilty or not guilty
Ralph L. Roy: That's correct.
Hugo L. Black: I suppose --
Ralph L. Roy: He acts in his real life --
Hugo L. Black: Well, whatever it is -- what they did was to find him guilty and I suppose we have to look at that in the evidence.
Ralph L. Roy: Yes sir.
Hugo L. Black: Am I wrong in thinking that under this statute, you could not convict at all unless amongst -- among these charges, these things, congregating and so forth, he failed or refused to disperse and move on when ordered to do so. There's end connected to that. It seems me like that statute means that that is an essential thing and without that he could not be convicted under that statute.
Ralph L. Roy: That's correct, I agree with you.
Potter Stewart: Certainly the -- in affirming the convictions, the Supreme Court of Louisiana was very explicit in finding that he had been ordered to move on and had not only refused to do so, but had told the other people don't move. That's true in the opinions on both of these cases, isn't it?
Ralph L. Roy: Yes, I think you'll find --
Potter Stewart: I'm referring to this case at pages 19 (a) and to 37 (a).
Ralph L. Roy: I think you will find the record, the transcript available in this case, supports what was said by the trial court and by the Supreme Court, although the --
Hugo L. Black: The challenge to the conviction -- well, is that concern is that there is no evidence to support that charge -- that trial which I would suppose to be a finding by finding him guilty if that's an essential part of the crime.
Ralph L. Roy: Yes.
Hugo L. Black: But there's no way to support that finding by the -- of guilt from that basis.
Ralph L. Roy: Yes, I understand that to be one of their contentions.
Hugo L. Black: Well, what -- you haven't given us -- cited or quoted any parts of the record, have you?
Ralph L. Roy: No sir, I haven't.
Byron R. White: Well, by looking at the transcript in the record, a witness called Rush Biossat who worked for the Madison Chemical Corporation testified, page 54 of the record and did they -- did -- and the question, “Did they so dispersed?” He said, “They did not. Rev. Cox threw up his arms and said don't move.”
Ralph L. Roy: And that I might add is a defense witness.
Byron R. White: I beg your pardon?
Ralph L. Roy: That's a defendant witness. This witness you're quoting is a -- what was his name?
Byron R. White: Well, I don't -- I'm not sure about that though.
Ralph L. Roy: But what was the name sir?
Byron R. White: Biossat, Rush Biossat --
Ralph L. Roy: And I think it was --
Byron R. White: Upon which -- sounds like a common stateside appeal --
Ralph L. Roy: Yes I think it is.
Byron R. White: -- case, but the -- and there's another witness who testified primarily to the same effect. Is this the kind of the testimony you're talking about?
Ralph L. Roy: Yes, and there's much more which I understand is in the record. There's only one --
Speaker: (Inaudible)
Ralph L. Roy: The record, I'll speak of the transcript of the evidence.
Byron R. White: Yes, but what --
Ralph L. Roy: You have a very -- a very small part of it was --
Hugo L. Black: Do you have a copy of the transcript available to you aside the one that's here in Court?
Ralph L. Roy: Yes sir.
Hugo L. Black: Can you without time, too much time, take from that record the part what you say that can justify a holding that he failed or refused to disperse and move on, in order to do so?
Ralph L. Roy: Yes, I could do that.
Hugo L. Black: How long would it take you? Does it take very long?
Ralph L. Roy: Yes, I'd have to go through the record, but there is -- because that -- several witnesses said this and the record is all about 600 pages.
Hugo L. Black: Well, that's long, that's an issue raised here. Of course if there's no anything to show that on our cases, quite a number of them, the judgment couldn't stand --
Ralph L. Roy: That's correct --
Hugo L. Black: (Inaudible)
Ralph L. Roy: That's Louisiana -- law, so may it please the Court --
Hugo L. Black: You recognize that?
Ralph L. Roy: And that issue was raised in Louisiana State Supreme Court also, and that is the state law too.
Earl Warren: Well, will you prepare those for us please --
Ralph L. Roy: Yes I'll be happy to.
Earl Warren: -- send them in at your earliest convenience?
Ralph L. Roy: Yes sir. Unless there are any other questions, I'll just be seated.
Earl Warren: Very well. Mr. Rachlin.
Carl Rachlin: Apparently, I have misled Your Honor. We have on page 3 of our reply to the motion of the appellee to affirm and/or dismiss, prepared a footnote at the bottom thereof.
William J. Brennan, Jr.: Now wait a minute, which is this?
Carl Rachlin: This is our reply to the motion of appellee to affirm and/or dismiss.
William J. Brennan, Jr.: That's in 24?
Speaker: 24
Carl Rachlin: I'm sorry Your Honor?
Hugo L. Black: On the April 20?
Carl Rachlin: Yes, and the footnote says, It is claimed that Reverend Cox said, "don't move" when the Sheriff instructed the students to move on. This in itself is an extraordinary conclusion to draw from the evidence. Only three witnesses recollected this phrase, and we give the citations to the record, and five others remembered no such thing. Reverend Cox himself recollected saying, “don't run” a phrase within altogether a different meaning. The trial judge avoided the whole question by holding that it was an inherently dangerous for Negroes to demonstrate in front of the courthouse. In the end, this dispute over the facts serves only to illustrate the difficulties presented by appellee's characterization.
William J. Brennan, Jr.: Now Mr. Rachlin, I'm just -- as I understand your proposition that is in effect you should apply the (Inaudible) Rule here, namely that there's no evidence whatever to support the --
Carl Rachlin: That's right Your Honor.
William J. Brennan, Jr.: -- findings or conviction based on the --
Carl Rachlin: That's right.
William J. Brennan, Jr.: -- necessary proof or necessary ingredient from the statute?
Carl Rachlin: Well, yes, we say that man did nothing wrong and the police order was illegal, that the Sheriff had no right to make this order.
William J. Brennan, Jr.: But your footnote itself says only three witnesses did recollect that phrase, don't you?
Carl Rachlin: We don't dispute that three witnesses said it. We say that that Sheriff's order was an unconstitutional order and he had no right to make that order and we have an obligation to refuse to obey that order.
Hugo L. Black: Why do you say that? Now that -- that raises quite a different proposition.
Carl Rachlin: Yes.
Hugo L. Black: You concede then do you that there was evidence?
Carl Rachlin: There was some evidence, yes.
Hugo L. Black: Yes, I don't mean crucial evidence --
Carl Rachlin: No.
Hugo L. Black: -- on which your fact finally could have reached the conclusion that this man failed to move on when he was ordered to do so.
Carl Rachlin: Yes Your Honor, there were two (Inaudible) two comments on that. One, the fact finder that is the trial judge makes no such finding.
Hugo L. Black: But -- but we had -- we have to go on the record.
Carl Rachlin: Yes.
Hugo L. Black: Not on what the judge said. Frequently judges would give -- as you know, a different reason in the kinds of (Inaudible) in this case to that kind, and they're not required to make any findings at all, are they?
Carl Rachlin: No, not at all.
Hugo L. Black: Except that if you're guilty or innocent?
Carl Rachlin: That's right Your Honor.
Hugo L. Black: (Inaudible)
Carl Rachlin: But he chose to make an opinion.
Hugo L. Black: So that if the record shows that he failed to move on, there's some evidence --
Carl Rachlin: That he failed? Yes there is some evidence Your Honor, but we say we have to go behind the Sheriff's order, made a refusal to --
Hugo L. Black: But if there is some evidence, we have to accept the finding of guilty as having found that he failed to move on, don't we?
Carl Rachlin: If -- looking at in the point of view of the issue of whether there was or was not a clear and present danger, yes this Court would have to accept the thought that there he failed to move on.
Hugo L. Black: I haven't thought about clear and present danger, this is not one of my favorite impression, but the -- that was an alluding phrase as far as I'm concerned. But taking it for whatever it is, the issue on this thought whether there's evidence suggested by conviction on the basis that he was asked to move on when they were gathered there together and they failed to do so, --
Carl Rachlin: Your Honor I'm --
Hugo L. Black: -- aside from constitutional question.
Carl Rachlin: We say that this statute fails to meet the standards set forth in Edwards and Terminiello. And the circumstances by which this orders -- order was given was such an unconstitutional discriminatory order that Cox had no obligation to move on, just as this Court has held --
Hugo L. Black: What --
Carl Rachlin: -- many, many times. It was not necessarily an obligation to move on when it's made. This is a risk of citizen takes in a democracy, but it's a risk worth taking as compared with the dictatorial countries that we've seen --
Hugo L. Black: But that's -- I understand that argument in connection to speech. You're talking now about conduct that needs to gather together on the streets which are under the control of the city and the state, and I think we've said -- held a number of times that they have considerable power to keep those streets free from any obstructions or -- the basic purpose is to use them to move around though, and not to create barred blocks of traffic. What is in -- it is your argument that -- your constitutional argument that the state has no right to prevent people from blocking the street if it wants to?
Carl Rachlin: No, we say in this case they had no right to break up this speech meeting as they did.
Hugo L. Black: I --
Carl Rachlin: We don't -- we go along with the thought that given the right kind of reasonable regulation that the state has every power to do that, but that -- though none of those facts are present. The state permitted this meeting. They saw the size of the crowd. The state pulled -- picked the place of the meeting and we exceeded to that.
Hugo L. Black: If that is -- the state statute would govern this permitted meeting under these circumstances but added to it that if under these circumstances they fail or refuse to disperse and move on in order to do so, then they're violating the law.
Carl Rachlin: Only if there is -- you have to go back to the prior part of the statute, and we say the way that reading the opinion of the Supreme Court of Louisiana, they have so interpreted their own statute as not to warn anybody of what the risk is. Merely refusing to move is not in and of itself a crime. It has to be tied to some other illegal act, and the two parts and Your Honor himself mentioned earlier in this discussion, and I say the -- those facts are not present in this case. If he was doing nothing at all which required him to move on because the state had permitted this meeting and they interrupted for discriminatory reason, and therefore the meeting -- the Sheriff did not have the right to make the order he did at all. Even if -- and I say further, it's not -- it was on -- it was not an understandable order in the first place, so I don't know what “move on” means to people of 2000, when 2000 people are congregated on a small area. I don't know what “move on” means frankly, I don't know. And I don't think the Sheriff knew what he was saying. He was just so mad because Cox was suggesting that they have a sit-in because you read everybody's testimony. This was the sticking point in every single witness's mind that Cox said, “let's eat” and place more parts so far as the police were concerned. And when you have that kind of a sequence of events, if the Sheriff had not interrupted that meeting would've ended a moment or two later in a peaceful fashion. There would've been no problem whatsoever. It was the police that caused the trouble in this situation and they caused it we say for discriminatory, illegal, unconstitutional reason.
Hugo L. Black: (Inaudible) do you agree -- (Inaudible) as an ambiguity of this statute?
Carl Rachlin: Yes, Your Honor we have.
Hugo L. Black: Taking it up on its language?
Carl Rachlin: Yes, Your Honor we have done that.
Hugo L. Black: In regard in the motion of the -- statements of it?
Carl Rachlin: We have attempted and I hope persuasively to suggest the ambiguity of the language and why we think it is not appropriate.
Hugo L. Black: Now, why do you think it is?
Carl Rachlin: Why do I think it is?
Hugo L. Black: I say you point it out, didn't you?
Carl Rachlin: Yes, we point out in our brief Your Honor. Thank you Your Honor for the opportunity. I see I've exceeded my time.
Earl Warren: Very well.
Hugo L. Black: I'm afraid I exceeded it for you.
Carl Rachlin: I enjoyed it.